 

 

"Case: 3:20-cv-02421-JJH Doc #:1 Filed: 10/23/20 1 of 5. PagelD #1

 

 

FORM TO BE USED BY A PRISONER IN
FILING A CIVIL RIGHTS COMPLAINT

 

 

 

 

FILED
EN THE UNITED STATES DISTRICT COURT
FOR THE OCT 23 2020
NORTHERN DISTRICT OF OHIO ‘ CLERK, U.S. DISTRICT COURT
ee se soa ELAN ae

     

 

I. a20 CV 2421
JUDGE HELMICK

Rowse | HDI en 20 55’

(Enter above the full name of the plaintiff in this action) “(D7

 

   
 
 
     

 

VS,

Numes | ie ti Ya
ONNOLY iT

Dewan: £\ LLictt __

(Enter 2 above the full Tame of the : defendant(s) i in this action

SS a a a Be ea ge rw IT)

_ | JUDGE

   
  

Tes Previous Lawsuits

this action or otherwise relating to your imprisonment? YES |] No

 

A. Have you begun other lawsuits in state or federal court dealing with me facts involved in

|
B. If your answer to A is yes, describe the lawsuit in the space below, (If there is more than one |
lawsuit, describe the additional lawsuits on another piece of paper, using the same outline),

1, Parties to this previous lawsuit

Plaintiffs

 

Defendants

 

2. Court (if federal court, name the district; if state court, name the county)

e

3. Docket Number

4, Name of judge to whom case was assigned__
 

“Case: 3:20-Cv-02421-JJH Doc #:1 Filed: 10/23/20 2 of 5. P PagelD #: 2

Bs"

5. Disposition (for example: Was the case dismissed? Was it appealed? Is it still pending?)

 

6. Approximate: date of Gling lawsuit

7. Approximate date of disposition

Place of Present Confinement nie State Vike cbioc/

A. Is there a prisoner grievance procedure in this institution? YES KK NO oO

B. Did you present the facts relating to your complaint in the state prisoner‘grievance procedure?
ves wo LJ

C. If your answer is YES,
“T, What steps did you take? 2a uo Coke ain rohew trol Complain
O._Ove wong , And an ap peal.

2. . What was the result? None. ol i, Could GELS,

ons ced an lhad -e be Sen +t nice se aa
te the msbtution. Anck Skill | NO. Ke V ly.

D. If your answer is NO, explain why not

 

_E. If there is no prison grievance procedure in the institution, did you complain to prison
authorities?

veslL] no U
RB. If your answer is YES,

1. What steps did you take?

 

 

2. What was the result?

 

+

/

 
Case: 3:20-cv-02421-JJH Doc #: 1 “Filed: "10/23/20 3 of 5. PagelD #: 3°

TH. Parties a : '

(In item A below, place your name in the first blank and place your present address in, the second
blank. Do fhe same for additional plaintiffs, if any).

_
A. Name of the Pana Dorit um. Dleam dc i AO * C/
Address @1% Coitsville - hobloard road. younas town Obl: GU Sos

Gn item B below, place the full name of the defendant in the first blank, his or her official position
in the second blank, and his or her place of employment in'the third blank,. Use item C for the
names, positions and places at employment of any additional defendants).

Bj Defendant IM 2S A Ec itz _ b enaitoved
om ectional (Micec at Noch. Control Correckional Last 7 Lonny

~ C.' Additional Defendants

 

€

‘Doon Ell, ott. orrec\onal Cy (Cer, ert fale
” Correctional Seas hte

IVY. Statement of Claim
(State here as briefly as possible the facts of your case. Describe how each defendant is involved.
Include also the names of other persons involved, dates and places, Do not give any legal arguments |
or cite any cases or statutes. If you intend to allege a number of related claims, number and set

forth each, claim im a separated paragraph. Use as much space as you need, (Attach extra sheet(s)
if necessary).

\) On hcuory ar roe alter Chow was over woth, was on the
orher side of We Dorm racthocing j wale TC was Qpprmached by an
Yalenown inmate, rat Said. Yoo Yaat CO. Feite. “is tellin: ME? your a
snitch Cause You told on him. |

2) The. dAoy a nis patiner osicecl me if ne-(Gite) \ Bae peresside
Jo. Shenk eth aw Haak he did Ss oflerthat Frite Cond me on 4d
me ts Qu 1k v0 Aull tie (LT) left. T dick.

3) Ve wu = A Scity ir Could Shoot’ lhe Sai es Male sure
You nove a en Gor dhe bloc slick.
 

Oo “Case: 3:20-cv-02421-JJH Doc #: 1 Filed: 10/23/20 4 of 5. PagelD #: 4 [

of «

(Statement of Claim. Continued)

   
 

 

 

\d_ on Sin ith?

C) he n wesc ‘Ub teadicks an asset w dear of my life anck sobely. prior 4
cavinwile bring, ured Gorthe Sane tXsc Hning at Mansfield
Correctional anstilubiontslere Twas price de NCO. |
Tbe ioe sagpal a2 Called te tie] Dares Mastin Un MB.t was,

OS Corner ed in

 

Ahere, nv. Coptoin Sold -e OSfacers +e DeLay me_bo’ ahi office.
mee EBs i hold pre leg \oneus _olrek nck want aun eakerina Le

 

 

 

 

Me in Sines Side ol fy head while |
set gaCsOlAT an shen encried fo Uedial an loan by LT: Eltiott
al tee way te TRY oun BUD an Pode out to S.0.CF in Lucosvilletne sear

Ecite anc
tt Elliot.

 
 
Case: 3:20-Cv-02421-JJH Doc #:1 Filed: 10/23/20 50f5. PagelD#:5

 

¥. Relief

(State briefly exactly what you want the court to do for you.. Mate n no legal arguments. . nn no
cases or statutes).

Xo wovtd like Ve OCcers And their employer

   

thy] Cree Ls

 

20 sally: as (Me. Nee nu Other Keli ,

Aerie. We coassary. Such OS Doument Gor
Nowtal: AWOnsh ln the Som ae ‘HQ, OO. 8
On the oun OW Sutlerina, PM Mok Onn Aickress
nate a co 85, oor” ks G walk Of o\\, ans

 

of alt ado We Kas ‘eqiogdly ooh Aeikernlely

x “Dyan eMMiott Sor Nontol

 

 

 

 

c:\wptext\complainc. prisoner
revised November 1997

‘na uy BIG Skotos, Ned she |

02020 tel

=

 

age
